FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForMarch 28, 2013 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Amsterdam 28 March 2013 RBS Holdings N.V. publishes its 2012 Annual Report RBS Holdings N.V. today announces the publication of its 2012 Annual Report and Accounts. RBS Holdings N.V. and its banking entity The Royal Bank of Scotland NV (RBSH Group) are majority owned by The Royal Bank of Scotland Group plc. Key financials for the year ended 31 December €m €m Total income Operating (loss)/profit before impairment losses Operating loss before tax Operating loss before tax excluding own credit adjustments at 31 December €m €m Total assets Loans and advances to customers Deposits Equity attributable to controlling interests Capital ratios- Core Tier 1 11.7% 8.6% - Tier 1 13.9% 12.0% - Total 19.8% 17.5% Summary consolidated income statement €m €m Net interest income Fees and commissions receivable Fees and commissions payable Other non-interest income (1) Non-interest income (1) Total income (1) Operating expenses Operating profit before impairment losses (1) 43 Impairment losses Operating loss before taxexcluding own credit adjustments Tax charge Own credit adjustments Loss from continuing operations Profit from discontinued operations, net of tax 17 40 Loss for the year Attributable to: Non-controlling interests - - Controlling interests Note (1) Excluding own credit adjustments Results of operations in 2012 2012 saw good progress in terms of risk reduction due to the substantial progress that was made in transferring businesses to The Royal Bank of Scotland plc (RBS plc) during 2012. However, RBS Holdings N.V. recorded a loss for the period of €999 million. The loss principally reflected a €2,155 million lower own credit adjustment attributable to the tightening of credit spreads in 2012. In addition net interest income and fee and commission income decreased following the transfer of businesses to RBS plc in 2012, particularly reflecting interest income reductions in International Banking. These decreases were partially offset by lower impairment losses. The large impairment losses in 2011 related to Greek sovereign available-for-sale bonds and related interest rate hedge adjustments as a result of Greece's continuing fiscal difficulties. In the first half of 2012, as part of Private Sector Involvement in the Greek government bail-out, the vast majority of this portfolio was exchanged for Greek sovereign debt and European Financial Stability Facility notes; the Greek sovereign debt received in the exchange was sold. Total equity as at the 31 December 2012 was €1.8 billion, a decrease of €1.6 billion compared to 31 December 2011. RBSH Group's Tier 1 ratio of 13.9% is higher than the end of 2011 in the face of challenging economic headwinds and continuing costs of de-risking. This has been achieved through a continued focus on reshaping the RBSH Group's use of capital and as a result of de-risking RBSH Group through the transfer of businesses to RBS plc. The RBS Holdings N.V. 2012 Annual Report and Accounts is available on the RBS website (www.RBS.com). For further information, please contact RBS Group Investor Relations Investor.relations@rbs.com +44 RBS Group Media Relations +44 (UK) +31 20 464 1150 (NL) Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
